Appeal from an order of the Chenango County Children’s Court, which dismissed proceedings brought by the truant officer of the town of Oxford. The petition asked that the mother of a child eight years of age be punished for failing to send the child to school. It was one and a quarter miles from the home of the defendant to the place where the school bus passed. The road was lonely, poorly cared for, unfenced. The judge of the Children’s Court found as a fact that it was not unreasonable to refuse to permit this child, of a tender age, to walk this distance along a lonely and poorly kept road. The mother taught the child at home, which she was competent to do. The order of the Children’s Court should be affirmed. Order unanimously affirmed, with costs and disbursements of this appeal. Present — 'Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ. [166 Mise. 359.]